Order entered January 5, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-20-00017-CR

                      CLYDE EARL TAYLOR, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-75930-P

                                     ORDER

      Before the Court is appellant’s January 4, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by February 1, 2021.



                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE